[Cite as State v. Keelings, 2016-Ohio-5292.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :    APPEAL NO. C-150395
                                                        TRIAL NO. 14CRB-16393
        Plaintiff-Appellee,                        :

  vs.                                              :       O P I N I O N.

SHANAE KEELINGS,                                   :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed from is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: August 10, 2016


Paula Boggs Muething, City Solicitor, Natalia Harris, City Prosecutor, and
Christopher Liu, Assistant City Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, Joshua A. Thompson,
Assistant Public Defender, and Demetra Stamatakos, Assistant Public Defender, for
Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




C UNNINGHAM , Judge.

       {¶1}   Shanae Keelings appeals from the judgment of the Hamilton County

Municipal Court convicting her of falsification.         Keelings was charged with

falsification in June 2014 and her case proceeded to a trial before a magistrate. The

magistrate recommended a finding of guilty.            But the magistrate’s written

“decision”—a notation on a judge’s sheet—was not served by the clerk of courts on

the parties in accordance with Crim.R. 19(D)(3)(a)(iii). The trial court adopted the

magistrate’s “decision” on the same day. The trial court’s judgment was journalized,

but the clerk also failed to serve the parties with the final judgment. Subsequently

we granted Keelings’s motion for this delayed appeal from that judgment.

       {¶2}   Keelings raises five assignments of error challenging her conviction.

She argues that (1) the trial court erred by adopting the magistrate’s “decision”

because the clerk never served it as required by Crim.R. 19(D)(3)(a)(iii) and the

“decision” did not include all the notices that were required by that rule; (2) trial

counsel was ineffective for failing to file objections to the magistrate’s decision; (3)

her conviction was not supported by sufficient evidence; (4) her conviction was

against the manifest weight of the evidence; and (5) she was denied her right to

allocution as provided by Crim.R. 32.

       {¶3}   Our resolution of the first assignment of error is dispositive. Because

the magistrate’s “decision” was not served as required by Crim.R. 19(D)(3)(a)(iii), we

reverse the trial court’s judgment and remand the cause for further proceedings.




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



                                       Analysis

       {¶4}    Under Crim.R. 19(D)(3)(a)(iii), “[a] magistrate’s decision shall be in

writing, identified as a magistrate’s decision in the caption, signed by the magistrate,

filed with the clerk, and served by the clerk on all parties or their attorneys no later

than three days after the decision is filed.”      The rule further provides that the

decision “shall indicate conspicuously that a party shall not assign as error on appeal

the court’s adoption of any factual finding or legal conclusion, whether or not

specifically designated as a finding of fact or conclusion of law under Crim.R. 19

(D)(3)(a)(ii), unless the party timely and specifically objects to that factual finding or

legal conclusion as required by Crim.R. 19(D)(3)(b).” Crim.R. 19(D)(3)(a)(iii).

       {¶5}    In this case, the record reflects, and the state concedes, that the clerk

did not serve the magistrate’s “decision” in compliance with the rule.

       {¶6}    Generally, courts strictly enforce procedural rules governing the clerk’s

service. See Clermont Cty. Transp. Improvement Dist. v. Gator Milford, L.L.C., 141
Ohio St. 3d 542, 2015-Ohio-241, 26 N.E.3d 806; Roberts v. Skaggs, 176 Ohio App. 3d
251, 2008-Ohio-1954, 891 N.E.2d 827 (1st Dist.).               Rules such as Crim.R.

19(D)(3)(a)(iii) that provide for notice of a decision through the clerk’s service

protect the due-process rights of the parties. See Skaggs at ¶ 22. To that end, as

Keelings argues, because the clerk failed to serve the magistrate’s “decision,” she lost

the “opportunity to file timely objections” to that “decision.”             See Crim.R.

19(D)(3)(b)(i-iv). This resulted in reversible error.

       {¶7}    This is not a case where the clerk merely served the “decision” late;

rather, the clerk failed to serve the magistrate’s “decision” altogether. This court

addressed a similar issue in Skaggs.         In that case, the clerk never served a

magistrate’s decision on the appellant’s attorney, a mandatory recipient as required



                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



by Civ.R. 5(B)(1), in violation of Civ.R. 53(D)(3)(a)(iii), the civil rule counterpart to

the rule at issue in this case. See Skaggs at ¶ 22. We reversed the trial court’s

judgment adopting that decision and remanded the case for proper service by the

clerk on the appellant’s attorney to correct the defect. See id. at ¶ 24.

       {¶8}    We apply a similar remedy here, but specify that the magistrate shall

issue a decision that comports with the requirements of Crim.R. 19(D)(3)(a)(iii),

including the form and notice provisions, then file that decision with the clerk, and

the clerk shall serve that decision in accordance with Crim.R. 19(D)(3)(a)(iii) on all

mandatory recipients.

                                      Conclusion

       {¶9}    The clerk’s failure to serve the magistrate’s “decision” in accordance

with Crim.R. 19(D)(3)(a)(iii) resulted in reversible error. Accordingly, we sustain the

first assignment of error, reverse the trial court’s judgment without reaching the

other assigned errors, and remand the case for further proceedings consistent with

the law and this opinion.

                                                Judgment reversed and cause remanded.

FISCHER, P.J., and HENDON, J., concur.

Please note:

        The court has recorded its own entry on the date of the release of this opinion.




                                            4